Citation Nr: 0420971	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  98-12 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an increased rating for deviated nasal 
septum.

4.  Entitlement to an increased rating for duodenal ulcer.

5.  Entitlement to an increased rating for migraine 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran had active duty from December 1964 to September 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1998 and subsequent rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico.  In January 2002, the 
veteran testified before the undersigned Veterans Law Judge 
at a Board hearing in Albuquerque, New Mexico.  

This matter was previously before the Board in March 2001, 
when the Board remanded for further development.  In a 
subsequent November 2002 decision, the Board, in relevant 
part, determined that new and material evidence had been 
presented to warrant reopening the claim of entitlement to 
service connection for bilateral hearing loss; and announced 
that the issues of entitlement to service connection for 
bilateral hearing loss, service connection for hypertension, 
an increased rating for migraine headaches, an increased 
rating for deviated nasal septum, and an increased rating for 
duodenal ulcer required further development and would be the 
subject of a later decision.  Then, in July 2003, the Board 
remanded all of the above issues for further development.

At the January 2002 Board hearing, the veteran withdrew his 
claim of entitlement to service connection for a left knee 
disability.  Additionally, in the November 2002 decision, the 
Board, in relevant part, denied service connection for a 
right knee disability.  The veteran did not appeal the 
decision to the United States Court of Appeals for Veterans 
Claims.  Thus, neither knee claim is before the Board.  

In an August 2003 rating decision, the RO, in relevant part, 
granted service connection for degenerative disc disease of 
the cervical spine, degenerative disc disease of the 
lumbosacral spine, sleep apnea and tinnitus.  Thus, the above 
issues are no longer before the Board.  Also in that rating 
decision, the RO increased the rating for migraine headaches 
to 30 percent disabling.  The Board observes that this is not 
a full grant of benefits.  The veteran has not indicated that 
he is satisfied with this rating.  Therefore, the claim of 
entitlement to an increased rating for migraine headaches is 
still before the Board.  AB v. Brown, 6 Vet. App. 35, 38-39 
(1993).  

The issue of entitlement to an increased rating for migraine 
headaches is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not shown during 
service or within one year thereafter, and is not shown to be 
related to any incident of that service.  

2.  Hypertension was not shown during service or within one 
year thereafter, and is not shown to be related to any 
incident of that service.  

3.  Deviated nasal septum is not manifested by 50-percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.

4.  Duodenal ulcer is manifested by chronic pyrosis and some 
pain.





CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2003).

2.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

3.  The criteria for a compensable evaluation for deviated 
nasal septum have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.31, 4.97, 
Diagnostic Code 6502 (2003).

4.  The criteria for an evaluation greater than 10 percent 
for duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.114, 
Diagnostic Codes 7304, 7305, 7306, 7307, 7308, 7309, 7310, 
7346 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that during the pendency of this appeal 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) [hereinafter VCAA], was 
signed into law.  This liberalizing law and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

Through the statement of the case, numerous supplemental 
statements of the case, and various correspondence from the 
RO, the veteran and his representative have been notified of 
the law and regulations governing entitlement to the benefits 
he seeks, the evidence which would substantiate his claims, 
and the evidence which has been considered in connection with 
his appeal.  Thus, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claims, and provided ample opportunity 
to submit information and evidence.  Additionally, there is 
no indication that there is any existing, potentially 
relevant evidence to obtain.  Moreover, in a January 2004 
letter, VA provided the veteran with another opportunity to 
submit additional evidence concerning his appeal.  Thus, the 
Board finds that the aforementioned correspondences informed 
the veteran of the information and evidence he was 
responsible for submitting and what evidence VA would obtain 
in order to substantiate his claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In addition, the Board 
finds that VA has made reasonable efforts to inform the 
veteran that he could submit any information or evidence in 
support of his claims.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service VA and non-VA 
medical records, VA examination reports, and assertions made 
by the veteran in support of his claims.

Under the circumstances in this case, the Board finds that 
the veteran has received the notice and assistance 
contemplated by law and adjudication of his claims on the 
basis of the current record poses no risk of prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

General Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2003).  
Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307 (2003)) and the veteran 
presently has the same condition; or (2) a chronic disease 
manifests itself during service (or within the presumptive 
period) but is not identified until later and there is a 
showing of continuity of symptomatology after discharge.  38 
C.F.R. § 3.303(b) (2003); see 38 C.F.R. § 3.309 (2003).  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2003).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2003).  
Where the Rating Schedule does not provide a noncompensable 
evaluation for a particular disability, such an evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2003).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2003).  

In an initial rating case, consideration will be given to 
"staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Service Connection for Bilateral Hearing Loss

Factual Background

The veteran's service medical records reveal left perforated 
tympanic membrane in May 1968 and right perforated tympanic 
membrane in June 1981 with subsequent treatments for both 
ears.  They also contain the following audiometric test 
results.

A December 1964 examination showed the following puretone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
5
-10
10
LEFT
5
-5
-5
0
0

A November 1977 examination showed the following puretone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
15
30
LEFT
0
5
5
20
30

A May 1981 examination showed the following puretone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
25
35
LEFT
10
10
10
25
30

The examiner's impression was that the veteran had 
essentially normal hearing.

A January 1982 examination showed the following puretone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
25
35
LEFT
20
10
15
30
40

The examiner noted mild bilateral high frequency hearing 
loss.  

A May 1985 examination showed the following puretone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
15
25
LEFT
10
10
10
15
30

The veteran underwent a post-service VA audiology examination 
in January 1986, at which time puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
N/A
25
LEFT
0
5
5
N/A
25

The examiner noted hearing bilaterally was normal by VA 
definition and that there appeared to be no hearing loss 
which is a residual of ear infection.

At a March 1998 VA audiology examination, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
25
30
LEFT
15
10
20
30
40

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 90 percent in the left ear.  The 
average puretone threshold of the right ear was 23 decibels.  
The average puretone threshold of the left ear was 25 
decibels.  

The examiner stated that the right ear was within normal 
limits for adjudicating purposes and that the left showed 
mild sensorineural hearing loss.

At a March 2003 VA audiology examination, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
15
30
LEFT
10
5
5
25
40

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and 94 percent in the left ear.  The 
average puretone threshold of the right ear was 14 decibels.  
The average puretone threshold of the left ear was 19 
decibels.  

The examiner reported mild sensorineural hearing loss at 4000 
Hz only, for both ears, and stated that the loss appeared to 
be of cochlear origin and was described for the frequency 
range 500 to 4000 Hz.  The examiner also stated that no 
conductive component was apparent today for either ear and 
that tympanometry was within normal limits for both ears.  
The examiner concluded that the veteran's current high 
frequency sensorineural hearing loss is not related to his 
perforated tympanic membrane.  

Lastly, the record contains an October 2000 letter from M. 
Lockett, family practice physician with the Air Force, in 
which he stated that there are numerous instances showing an 
injury suffered in May 1968 leading to left tympanic membrane 
rupture that began a longstanding problem with tinnitus and 
also documented high 


frequency hearing loss bilaterally.  He opined that it seems 
strangely coincidental that these problems began after this 
traumatic injury and have persisted since then.  

Analysis

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2003).

The Board acknowledges that the veteran's service medical 
records show that he suffered bilateral perforated tympanic 
membrane during service for which he received multiple 
treatments.  The Board observes that, of the 5 audiometric 
examinations conducted during service, only the January 1982 
examination indicated a hearing loss disability of the left 
ear under 38 C.F.R. § 3.385 with a puretone threshold of 40 
decibels at 4000 Hz.  Furthermore, the Board observes that 
audiometric findings on the following February 1985 
examination failed to show a continuing hearing loss 
disability.  Moreover, post-service, the January 1986 VA 
examination report noted that hearing bilaterally was normal 
by VA definition and that there appeared to be no hearing 
loss which is a residual of ear infection.  In this regard, 
the Board observes that the first post-service report of 
hearing loss disability of record is dated March 1998, which 
falls well outside of the presumptive one-year period for 
chronic diseases under 38 C.F.R. § 3.307.  

Additionally, the Board observes the January 1986 VA 
examiner's statement that there appeared to be no hearing 
loss that was a residual of ear infection.  The Board also 
observes that the recent March 2003 VA examiner opined that 
the veteran's current bilateral sensorineural hearing loss 
was not related to his perforated tympanic membrane.  The 
Board acknowledges Dr. Lockett's statement that it seems 
strangely coincidental that the veteran's hearing problem 
began after his traumatic perforated tympanic membrane injury 
and has continued since that time.  In this regard, the Board 
finds the opinion of the March 2003 VA examiner, who based 
his opinion upon a complete review of the veteran's claims 
file, including the statement by Dr. Lockett, to be more 
probative, especially in conjunction with the January 1986 VA 
examiner's opinion that there was no hearing loss due to ear 
infection in service.  Furthermore, the Board observes that, 
contrary to Dr. Lockett's assertion, the record fails to show 
that the veteran has a continuity of a hearing loss 
disability since the injuries to the tympanic membrane.  
Moreover, with respect to right ear hearing loss, the Board 
observes that the veteran does not currently have a 
disability as defined by VA under 38 C.F.R. § 3.385, and that 
the veteran never had a hearing loss disability of the right 
ear.  In this regard, the Board observes that, in the absence 
of proof of a present disability, there can be no valid claim 
for service connection.  See 38 U.S.C.A. §§ 1110, 1131; 
Degmetich v. Brown, 104 F3d 1328 (Fed. Cir. 1997); Gilpin v. 
West, 155 F3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  

Furthermore, the Board acknowledges the veteran's contention 
that his bilateral hearing loss is related to service, 
specifically to the bilateral perforated tympanic membrane.  
In this regard, the Board observes that the veteran, as a 
layperson, is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board also acknowledges the veteran's statement 
that his left eardrum had been ruptured twice, in 1968 and 
1981; however, the Board observes that this is of no 
consequence as both January 1986 and March 2003 VA examiners 
ruled out any relation between service and hearing loss in 
either ear.

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss; the benefit-
of-the doubt doctrine is inapplicable and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).






Service Connection for Hypertension

Factual Background

Service medical records are negative for a diagnosis of or 
treatment for hypertension.  

A December 1985 VA examination report reflects normal 
cardiovascular system with blood pressure of 126/78.

A February 1988 Air Force Hospital treatment note indicates 
blood pressure of 110/80 and that the veteran is negative for 
hypertension.

A July 1994 VA outpatient note showed blood pressures of 
130/96, 134/94 and 140/80.  A June 1995 entry reveals the 
first notation of follow-up for high blood pressure.  

A November 1997 VA examination report stated that 
hypertension was first noted in 1989 and that representative 
blood pressures from the medical records showed 130/96, 
134/94, 130/96 and 140/90.  Blood pressure in August 1997 was 
124/77.  Medication consisted of Verapamil SA 240 mg daily.  
A June 1996 thallium treadmill test was normal.  The veteran 
had no history of heart trouble, cardiovascular disease or 
renal problems secondary to the hypertension.  His previous 
renal disease had been two urinary infections when he was in 
the military.  The veteran felt that hypertension was causing 
headaches that involved his entire head and occurred mainly 
at work, and would appear when he would bend over.  

Blood pressures sitting were 130/78 in the right arm and 
114/78 in the left arm.  Lying blood pressures were 128/86 in 
the right arm and 122/84 in the left arm.  Standing blood 
pressures were 116/84 in the right arm and 124/76 in the left 
arm.  Examination of the heart showed the apical impulse to 
be 7 cm left of the midsternal line in the fourth 
intercostals space.  First and second heart sounds were 
normal with no murmur or gallop.  As for diagnostic tests, 
the veteran's cholesterol was the only abnormality at 234.  
The diagnosis was hypertension without target organ damage, 
mild, controlled.  

An August 1998 VA outpatient treatment note shows that the 
veteran indicated that he has been taking medication for his 
hypertension for 4 years.

A January 2002 letter from A. Austin, M.D., stated that to 
some degree the veteran's anti-inflammatory medications may 
be adding to the problems he has with his hypertension.  

At a March 2003 VA examination, the veteran reported that he 
believed that his hypertension is related to the Indocin 
medication that he takes for migraine headaches.  The 
examiner noted that the veteran served in the United States 
Air Force from 1965 to 1985, and that there is no history of 
hypertension or treatment for hypertension while on active 
duty.  The examiner reported that the veteran was diagnosed 
with hypertension in 1991, that he had no symptoms, that it 
was found on a routine examination and that the current 
treatment is lisinopril, 40 mg daily.  The examiner noted 
that the veteran has a diagnosis of hyperlipidemia and is 
currently taking Zocor one tablet daily to treat the 
hyperlipidemia.  

Physical examination showed blood pressure to be 140/82; 
temperature, pulse and respirations as normal; height as 71 
inches; and weight as 223 pounds.  Examination of the heart 
revealed regular rate and rhythm with no murmur.  There were 
no carotid bruits.  Dorsalis pedis pulse was normal.  There 
were no signs of congestive heart failure.  Liver was not 
enlarged.  There was no pedal edema.  There were no signs of 
arteriosclerotic complications or hypertension.  Fundoscopic 
examination was normal, and blood vessels were normal.  Blood 
urea nitrogen, creatine and electrolytes were unremarkable.

The examiner reported that Indocin does not cause 
hypertension as a primary side effect.  He acknowledged that 
Indocin may affect hypertension that is under treatment 
because it reduces the effectiveness of beta blockers and 
diuretics, and that it may affect the kidneys and cause an 
increase in hyperkalemia.  He further stated that the 
warnings associated with Indocin pertain to the effect of 
treatment of hypertension rather than a primary cause of 
hypertension.  The examiner then opined that it is unlikely 
that the Indocin caused the current hypertension.

Analysis

The veteran contends, in essence, that his hypertension is 
due to the medication Indocin that he used to treat his 
cervical and lumbosacral spine disabilities and his migraine 
headaches.

After a careful review of the record, the Board observes that 
the veteran's service medical records are negative for a 
diagnosis of or treatment for hypertension, that a February 
1988 Air Force Hospital treatment note indicated that the 
veteran was negative for hypertension, and that a June 1995 
VA treatment note revealed the first acknowledgment of high 
blood pressure.  The Board acknowledges that the November 
1997 VA examiner stated that hypertension was first noted in 
1989.  In this regard, the Board observes that even 1989 
falls outside of the presumptive one-year period for chronic 
diseases under 38 C.F.R. § 3.307.  Moreover, the Board 
observes that the veteran has not contended that hypertension 
was incurred during or within one year after separation from 
service.  

As for the veteran's contention that his hypertension is due 
to the Indocin that he uses to treat his cervical and 
lumbosacral spine disabilities and his migraine headaches, 
the Board observes that the March 2003 VA examiner opined 
that it is unlikely that the Indocin caused the veteran's 
current hypertension.  In this regard, the Board observes the 
examiner's explanation that the warnings associated with 
Indocin pertain to the effect of treatment of hypertension 
rather than a primary cause of hypertension.  

Furthermore, the Board acknowledges the veteran's contention 
that he developed hypertension from using Indocin; however, 
the Board observes that the veteran, as a layperson, is not 
competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of a medical condition.  
See Jones, 7 Vet. App. at 137; Espiritu, 2 Vet. App. 492.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for hypertension; the benefit-of-the-
doubt doctrine is inapplicable, and the appeal is denied.  
See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

Increased Rating for Deviated Nasal Septum

Factual Background

At a March 2003 VA nose, sinus, larynx and pharynx 
examination, the veteran complained of chronic congestion and 
difficulty breathing through his nose.  He denied any 
purulent discharge or infections.  He denied any dyspnea at 
rest or on exertion.  The veteran reported currently using 
Afrin nasal spray and saline nasal spray, and that he had 
used a steroidal nasal spray but stopped because it was 
ineffective.  He also indicated having a diagnosis of sleep 
apnea and using a BIPAP (bilevel positive airway pressure) 
machine with air and not oxygen every night.  

The examiner noted no speech impairment.  The veteran 
reported intermittent sinus infections which he treats with 
Sudafed but denied any severe infections requiring 
antibiotics.  There were no allergy attacks or history of 
allergies.  The veteran has not had total incapacitation 
because of the difficulty breathing through his nose and his 
snoring.  

Examination of the nostrils revealed that the veteran's right 
nasal passage was approximately 3 mm and his left nasal 
passage was approximately 8 mm.  There was marked difference 
in the passage size on the right.  The veteran also had 
markedly enlarged nasal turbinates in both nostrils which 
partially blocked his breathing.  The examiner noted that 
this may have been related to the excessive use of Afrin 
nasal spray.  The veteran had left maxillary sinus tenderness 
and left frontal sinus tenderness.  There was no purulent 
discharge or crusting of the nose.  The diagnoses were 
deviated nasal septum and chronic nasal obstruction secondary 
to deviated nasal septum and overuse of medication.  

A March 2003 VA respiratory examination, conducted by the 
same examiner who conducted the above examination, revealed 
that the veteran had fair exchange of air through his nose 
but that there was partial blockage of his right nasal 
passage.  The examiner noted that there was no restrictive 
disease noted except for the narrowing of the right nares and 
the enlarged turbinates.  The examiner commented that, while 
the septum no longer appears to be deviated, there is marked 
narrowing of the [right] nasal passage and enlarged 
turbinates in both of the veteran's nostrils.  

Analysis

The veteran's deviated nasal septum was assigned a 
noncompensable (0 percent) evaluation, effective September 4, 
1997, under Diagnostic Code 6502, 38 C.F.R. § 4.97 (2003).  
Under that code, deviation of the nasal septum due to trauma 
warrants a 10 percent evaluation when there is 50-percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  Id.  This is the maximum, and only, 
assignment allowed under the code.

The Board acknowledges the veteran's complaints of chronic 
congestion and difficulty breathing through his nose.  The 
Board observes, however, that there is no indication that 
both of the veteran's nasal passages are 50 percent 
obstructed or that he has complete obstruction of either 
nasal passage.  In this regard, the Board observes the March 
2003 VA examiner's statement that the veteran had fair 
exchange of air through his nose but that there was partial 
blockage of his right nasal passage.  Given the above, the 
Board concludes that the preponderance of the evidence is 
against a finding for a compensable evaluation for the 
veteran's deviated nasal septum.  

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's deviated nasal septum.  
However, because the evidence shows that the veteran does not 
have loss of part of one ala or other obvious disfigurement; 
sinusitis; allergic or vasomotor rhinitis with greater than 
50-percent obstruction of the nasal passage on both sides or 
complete obstruction on one side; bacterial rhinitis with 
permanent hypertrophy of the turbinates and with greater than 
50-percent obstruction of the nasal passage on both sides or 
complete obstruction on one side; or granulamatous rhinitis, 
a compensable rating is not warranted under Diagnostic Code 
6504, 6510, 6511, 6512, 6513, 6514, 6522, 6523 or 6524.  

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's deviated nasal septum was more 
than 0 percent disabling.  Thus, "staged ratings" are 
inapplicable to this case.

Increased Rating for Duodenal Ulcer

Factual Background

A May 1996 treatment note by Dr. Austin revealed that the 
veteran was doing fine and, alternating with Prilosec and 
Zantac, did not have any problems with his acid peptic 
symptoms.  

A November 1997 VA examination report noted complaints of 
upper abdominal burning and substernal burning to his throat.  
The veteran reported taking Maalox and Tagamet without relief 
but that the lansoprazole had relieved the pain.  The veteran 
was not anemic, had no vomiting except with headaches and 
denied melena.  The examiner noted that the veteran's current 
weight was 198 pounds, while he was 200 pounds in August 1997 
and 212 pounds in October 1996.  The examiner also noted that 
a 1994 EGD (esophagogastroduodenoscopy) showed mild 
duodenitis.  The examiner then diagnosed the veteran with 
duodenitis by history, noting that it was not found at 
present.  

A March 1998 upper GI (gastrointestinal) series reported no 
significant abnormalities of the esophagus, stomach or 
duodenum, and provided an impression of normal upper GI 
series.

At an October 1998 hearing at the RO, the veteran complained 
of sharp pains in his lower abdomen.  

At the January 2002 Board hearing, the veteran testified as 
to pain on the left side of his abdomen but complained 
primarily of gastroesophageal reflux.  He stated that he 
takes Maalox, milk of magnesia and other medications on an 
almost daily basis.  He noted that his gastroesophageal 
reflux was relieved by Maalox.  He also stated that he had 
vomiting in service when he had an ulcer, bleeding and 
vomiting when he had diverticulitis in June 2000, and that he 
had black terry stools in the past but not for a year or so.  

A January 2002 letter from Dr. Austin states that he has 
treated the veteran for acid-peptic disease since November 
1993.

At a March 2003 VA examination, the veteran complained of 
chronic heartburn, gastroesophageal reflux, epigastric 
tenderness, right upper quadrant tenderness, and intermittent 
constipation.  The veteran did not have nausea, vomiting, 
black terry stools, diarrhea, colic, distention, weight gain 
or loss or signs of anemia.  The veteran reported using 
Nexium to treat his gastroesophageal reflux and magnesium 
citrate for constipation.  

The examiner noted that the veteran was diagnosed with 
duodenal ulcer in 1973 but subsequently had normal upper GI 
series, although he had persistent symptoms.  The examiner 
also noted that the veteran was diagnosed with functional 
pylorospasm in 1978 and that he has had no recent positive 
studies for ulcer disease.  The examiner diagnosed the 
veteran with chronic heartburn probably secondary to 
gastroesophageal reflux.  The examiner commented that the 
veteran is currently taking Indocin to treat his migraine 
headaches which irritates his stomach and causes gastric 
distress.

Analysis

The veteran's duodenal ulcer is currently evaluated as 10 
percent disabling, effective April 22, 1997, under Diagnostic 
Code 7346, 38 C.F.R. § 4.114 (2003).  The Board observes that 
this code is for hiatal hernia, and that the veteran's 
disability has been evaluated by analogy.  See 38 C.F.R. § 
4.20 (2003).  The Board notes that the veteran was previously 
rated under Diagnostic Code 7305, 38 C.F.R. § 4.114 (2003).  
The Board observes that this code is for duodenal ulcer.  The 
Board finds that the veteran's disability, in terms of the 
functions affected, anatomical localization and 
symptomatology, is more analogous to Diagnostic Code 7346 for 
hiatal hernia.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of Diagnostic Code 
should be upheld so long as it is supported by an explanation 
and evidence).

Under Diagnostic Code 7346 for hiatal hernia, 60 percent is 
assigned for symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia, or other 
symptom combinations productive of severe impairment of 
health; 30 percent is assigned for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health; and 10 
percent is assigned for two or more of the symptoms for the 
30 percent evaluation of less severity.  

A note preceding the rating criteria for disabilities of the 
digestive system states that ratings under diagnostic codes 
7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 
inclusive will not be combined with each other; and that a 
single evaluation will be assigned under the diagnostic code 
which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  38 C.F.R. § 
4.114.  

The Board observes that the veteran's GI disability is 
primarily manifested by gastroesophageal reflux with chronic 
heartburn that is relieved by Maalox.  The Board also 
observes that the veteran has some abdominal pain and 
intermittent constipation.  The Board acknowledges that the 
veteran reported having bleeding and vomiting when he had 
diverticulitis in June 2000 and black terry stools in the 
past; however, the Board observes that these symptoms appear 
to have been acute and transient in nature and are not 
reflective of the veteran's current GI disability.  The Board 
also acknowledges that he has had episodes of vomiting but 
only related to his headaches.  Furthermore, the Board 
observes that the veteran has not had material weight loss, 
melena or anemia.  Moreover, the recent March 2003 VA 
examination report only diagnosed chronic heartburn probably 
secondary to gastroesophageal reflux.  In light of the above, 
the Board concludes that the preponderance of the evidence is 
against a finding for a disability rating higher than 10 
percent for the veteran's GI disability.  In this regard, the 
Board observes that the veteran's disability is not 
reflective of persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's GI disability.  However, 
because the evidence shows that the veteran does not have 
gastric ulcer; moderate duodenal ulcer with recurring 
episodes of pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss two or three 
times a year averaging 10 days in duration, or with 
continuous moderate manifestations; moderate marginal 
(gastrojejunal) ulcer with episodes of recurring vomiting, 
melena or hematemesis, or weight loss several times a year; 
chronic hypertrophic gastritis (identified by gastroscope) 
with multiple small nodular lesions and symptoms; mild 
postgastrectomy syndrome with infrequent episodes of 
epigastric distress with characteristic mild circulatory 
symptoms or continuous mild manifestations; stenosis of the 
stomach; or residuals of an injury to the stomach, a rating 
higher than 10 percent is not warranted under Diagnostic Code 
7304, 7305, 7306, 7307, 7308, 7309 or 7310.  

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's gastrointestinal disability was 
more than 10 percent disabling.  Thus, "staged ratings" are 
inapplicable to this case.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for hypertension is denied.

An increased rating for deviated nasal septum is denied.

An increased rating for duodenal ulcer is denied.


REMAND

The veteran contends, in essence, that his service-connected 
migraine headaches are more disabling than currently 
evaluated.  In a rating action in August 2003, the evaluation 
for the veteran's service connected migraine headaches was 
increased to a 30 percent evaluation.  The RO considered this 
a full grant of benefits as to this issue; however, there is 
still provision for an even higher rating.   As the veteran 
has not withdrawn his appeal as to this issue, the Board must 
proceed with the appeal.

A review of the record reveals that additional evidence has 
been associated with the claims file since the issuance of 
the May 2000 Supplemental Statement of the Case.  This 
additional evidence has not been considered by the RO, and 
was not accompanied by a waiver of initial RO consideration.  
To ensure due process, the Board finds that a remand is 
necessary for the issuance of a Supplemental Statement of the 
Case.  See Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 19.31 
(2003).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should re-adjudicate the issue 
of entitlement to an increased rating for 
migraine headaches.  This review should 
include consideration of the additional 
evidence associated with the claims file 
since the May 2000 Supplemental Statement 
of the Case.

2.  If such determination remains 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) that summarizes the pertinent 
evidence and reflects the reasons and 
bases for the decision reached.  The 
veteran and his representative should be 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



